Citation Nr: 1449400	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-35 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral knee disability.

2. Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1964 to April 1967.  He received the Combat Infantryman Badge and the Parachute Badge.

These matters come to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In April 2010 and again in June 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for further development.  

The issue of entitlement to service connection for a bilateral foot disorder has been raised by a letter received from the Veteran in May 2011, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's medical records indicate that he has degenerative arthritis of the knees and tendonitis of the ankles.  Medical records from the time of his Army service mention injuries to his knees and ankles.  His claims therefore depend on the existence of a causal link - or "nexus" - between the injuries noted in service and his current ankle and knee disabilities.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Without obtaining a medical opinion on the nexus issue, the AOJ denied the Veteran's ankle and knee claims in a rating decision dated January 2008.  The Veteran appealed, and the Board remanded the case to the AOJ with instructions to arrange a medical examination and to obtain private medical records concerning a workplace injury sustained by the Veteran in 1999.

A physician examined the Veteran in July 2010 and wrote a report, which includes a diagnosis of degenerative arthritis of both knees with evidence of bipartite patella of the left side only.  According to the report, the Veteran's ankles were normal.  The examiner concluded that the Veteran "has no knee or ankle conditions that can be construed as likely related to his service."   Relying on this opinion, the AOJ issued a supplemental statement of the case denying the ankle and knee claims.  The Board later found that the July 2010 VA examination report lacked an adequate rationale.  The Board also noted that private medical records reflecting a diagnosis of tendonitis of the ankles appeared to contradict the examiner's conclusion that the Veteran's ankles were normal.  For these reasons, the Board remanded the case a second time.  The Board's second set of remand instructions directed the AOJ to obtain and associate with the claims file all treatment records from Dr. Zvirbulis, a physician associated with the Henry Ford Health System and Dr. Little, a physician associated with DMC Sports Medicine. 

In July 2011, the same physician examined the Veteran again.  After the examination and his review of medical records which were unavailable to him at the time of his first report, the examiner wrote a second report.  The report discusses the Veteran's experience as a paratrooper in the Army and the knee and ankle treatments noted in his service treatment records.  The examiner reaffirmed his opinion that "the veteran's bilateral knee and bilateral ankle disabilities are not at least as likely as not related to the veteran's active service including documented knee and ankle complaints and injuries."  The quoted language mentions "ankle disabilities", but the examiner also wrote that his examination findings "of the veteran's knees and ankles are the same" as the examination findings described in his July 2010 report, which made a diagnosis of bipartite patella of the left knee and indicated that the Veteran had no ankle disabilities.  

Bipartite patella is "a patella that is divided into two parts."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1395 (32d ed. 2012).   This precise condition is mentioned in radiographic reports which are part of the Veteran's service treatment records.  The author of a radiographic report from December 1965 described this condition as a "defect" of the patella and suggests it is "probably a congenital [illegible]."  Based on this information, it appears that the Veteran has a current knee condition - bipartite patella - which was present during service.  The record does not include the information the Board needs to determine whether the Veteran's left knee bipartite patella is a congenital defect (as suggested by the in-service X-ray report) within the meaning of 38 C.F.R. § 3.303(c) (2014) ("Congenital or developmental defects . . . are not diseases or injuries within the meaning of applicable legislation.").  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  A remand for a new medical opinion is needed to resolve this question.

A remand is also necessary to ensure compliance with the Board's June 2011 remand instructions concerning private medical records.  Pursuant to those instructions, the AOJ obtained signed release forms from the Veteran and sent them to the three medical providers specifically mentioned in the remand.  Two of the medical providers - Dr. Little and DMC Sports Medicine - responded to the releases with letters to VA stating that a diligent search had been made and that they had no records of the Veteran receiving treatment.  A medical records management service responded on behalf of Dr. Zvirbulis and indicated that the release the Veteran had signed was deficient because the Veteran signed the release more than sixty days before the records custodian received it.  The AOJ promptly notified the Veteran that the records request had been rejected and received a new release from the Veteran in January 2012.  However, there is no documentation in the claims file suggesting that the AOJ ever forwarded the second release to the records custodian.  Nor is there any record that the physician's office or the medical records management service received or responded to a second release.

The response the AOJ received to its request for Dr. Zvirbulis's records did not indicate that another attempt to obtain the records would be futile, which means that the AOJ had a duty to proceed with a second attempt.  See 38 C.F.R. § 3.159(c)(1) (2014).  The AOJ was also required to notify the Veteran in the event it abandoned its attempt to obtain the records of the Veteran's treatment.  See 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all treatment records from Dr. Zvirbulis surrounding the Veteran's April 2009 right knee arthroscopy and chondroplasty and the records of any other private treatment provider sufficiently identified by the Veteran.

2. Send the Veteran notice in accordance with 38 C.F.R. § 3.159(e) regarding the unavailability of records from Dr. Little, DMC Sports Medicine, and any other provider VA is unable to obtain records from.  

3. After the above has been completed to the extent possible, arrange another VA examination of the Veteran's knees and ankles.  The examiner must review the claims file, including any private medical records obtained following this remand.  The examiner should address the following. 

(a) What current knee and ankle disabilities does the Veteran have?
(b) For each current knee or ankle diagnosis, is it at least as likely as not (at least 50 percent likely) that such disability had its onset in or is otherwise related to service?
(c) Is it at least as likely as not that the tendonitis of the ankles noted in the Veteran's medical records from the Henry Ford Health System had its onset in or is otherwise related to service?  Please answer this question regardless of whether ankle tendonitis is diagnosed after examination.
(d) Is the Veteran's bipartite patella of the left knee a congenital disease or defect?
(e) If the bipartite patella is a congenital disease, was the condition aggravated (permanently worsened) during service?
(f) If the bipartite patella is a congenital defect, is it at least as likely as not that there was any superimposed disease or injury during service?

In explaining the rationale for his or her opinion on the relationship between the Veteran's Army service and any identified knee or ankle disability, the examiner should consider the significance of the in-service knee and ankle injuries and complaints, including a knee hematoma noted in his service treatment records in August 1964 and a possible knee fracture noted in December 1965; a 1968 injury to the Veteran's meniscus; a 1989 injury to the Veteran's Achilles tendon; and a 1999 workplace accident.

The examiner should provide a rationale for the opinions rendered, which include the Veteran's reports of his history, in-service injuries, and current symptoms.  
	
4. After completion of the above development, the 
AOJ should readjudicate the Veteran's claims.  If any of the determinations are unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

